Citation Nr: 1301916	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1982.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Although the RO determined in March 2011 that new and material evidence was presented to reopen the claim for service connection for cause of the Veteran's death, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received for the issue on appeal, furnishing a complete explanation as to its reasons and bases for that decision.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied entitlement to service connection for cause of the Veteran's death.   The appellant was notified of the decision and of her appellate rights but did not file an appeal. 

2.  Evidence submitted since the March 1998 rating decision is new and raises a possibility of substantiating the claim of service connection for cause of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The unappealed March 1998 rating decision that denied entitlement to service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  The evidence received since the March 1998 rating decision is new and material; the claim of entitlement to service connection for cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West. 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

As the claim for entitlement to service connection for cause of the Veteran's death is reopened herein, any deficiency with regard to VCAA notice on this issue is harmless and non-prejudicial.  


II. New and Material Evidence

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a March 1998 decision, the RO denied the appellant's claim for entitlement to service connection for cause of the Veteran's death.  Per his death certificate, the Veteran died on July [redacted], 1997, and the immediate cause of death was cardio-respiratory arrest.  The antecedent cause of death was an acute pulmonary edema, with chronic renal failure listed as an underlying cause.  Other significant conditions which contributed to death included chronic anemia and multiple myeloma.  The appellant's claim was denied because there was no objective evidence of any such disorder during the Veteran's period of active duty, or within one year thereafter.  The appellant did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists primarily of multiple statements from the appellant, one of which was received on October 26, 2010, which indicate that the Veteran was exposed to ionizing radiation during his period of active service.  Specifically, she stated that the Veteran served in Attack Squadron 46 as an aircraft maintenance technician (confirmed by the Veteran's DD-214), and that he participated in multiple test operations and/or handled radioactive material.

The Board notes that a new theory of entitlement does not necessarily reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005) (In delineating a distinction between claims and theories when considering the question of finality, the Federal Circuit Court held that, pursuant to 38 U.S.C. § 7104(b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.").  Thus, it is necessary to determine whether this new theory, in conjunction with the evidence of record, is sufficient to reopen the claim.

Here, the appellant indicates that exposure to ionizing radiation during his period of service eventually led to multiple myeloma, which was listed as a significant condition which contributed to the Veteran's death.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. §3.309(d).  Second, service connection can be established under 38 C.F.R. §3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. §3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. §3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. §3.309(b)(i), (ii) (2012). 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. §3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. §3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  

As such, this new evidence cures a prior evidentiary defect, in that the record now contains statements from the appellant which indicate that the Veteran may have been exposed to ionizing radiation during his period of active service.  Further, multiple myeloma, a significant condition which contributed to the Veteran's death, has been listed as a disease associated with radiation exposure pursuant to 38 C.F.R. § 3.311.  Finally, as an F-14 mechanic, the Board notes that exposure to radioactive material is, at the least, plausible.  Accordingly, new and material evidence has been received to reopen the claim for service connection for cause of the Veteran's death, addressed further in the Remand section below.  

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death; the claim is reopened.


REMAND

The appellant's new theory of service connection, as noted above, is based upon exposure to ionizing radiation during the Veteran's period of active service.  She stated that the Veteran served in Attack Squadron 46 as an aircraft maintenance technician, and that he participated in multiple test operations and/or was exposed to nuclear material.

The Board notes that the Veteran's DD-214 confirms that he was an F-14 aircraft technician for a period of four years and 10 months.  Further, his personnel records confirm that he was a member of Attack Squadron 46.  While the Veteran's personnel documents are of record, the Board notes that an attempt to retain the Veteran's unit records has not been made.  The Board notes that the appellant's account of his involvement with the testing and/or handling  of radioactive material may be consistent with his Navy unit assignment.

When a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2012).  Specifically, VA must request certain radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1) (2012).  "38 C.F.R. § 3.311(b) does not provide presumptive service connection for 'radiogenic diseases.'  Rather, it outlines a procedure to be followed in adjudicating a claim for service connection for such diseases."  Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

As noted in the preceding section, multiple myeloma, listed on the Veteran's death certificate, is on the list of the radiogenic diseases identified in 38 C.F.R. § 3.311(b)(2).  Therefore, the appellant's claim must be afforded the special development procedures provided in 38 C.F.R. § 3.311.  

VA should attempt to confirm whether the Veteran was exposed to ionizing radiation during his period of active service, and, if so, to obtain any unit or other records involving radiation exposure during the time in which the Veteran was serving in that unit.  On remand, VA should ask the service department and any other appropriate government agency/records custodian about the Veteran's possible exposure to ionizing radiation and, if a response cannot be given, to indicate the reason(s) why.  To this end, the RO, following attempts to locate the Veteran's unit records, should request that Defense Threat Reduction Agency (DTRA) provide a dose estimate.  See 38 C.F.R. § 3.311(a)(2)(i), (ii).  

The RO should then determine whether the prerequisites for referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b) have been met.  Once a dose estimate is obtained, it is noted that any exposure higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain the Veteran's unit records.  Specifically, VA must contact the Department of the Navy or any other applicable government depository and request information to determine whether, and to what extent, the Veteran was exposed to ionizing radiation while serving in the Navy and, if so, to obtain any unit records involving radiation exposure during the time the Veteran's unit was so exposed, if applicable.

2.  Following the completion of the records request, to the extent available, the RO should request a radiation dose estimate from the DTRA.  The information contained in the letter to DTRA should include the regulation under which the request is made (38 C.F.R. § 3.311); the appellant's name, address, and phone number; the Veteran's branch of service and service number; the Veteran's social security number; the Veteran's organization or unit of assignment at the time of exposure; dates of assignment at the radiation-risk activity; a full description of the duties at the radiation risk activity; and, a description of the disease claimed.  See Veterans Benefits Administration Fast Letter 04-20.

3.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that multiple myeloma as likely as not resulted from exposure to ionizing radiation during active service.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


